Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed 8/16/2021. Claims 1-20 are currently pending and claims 1, 14, and 17 are the independent claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,157,241 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as seen below. For brevity, claims 1-13 are shown below as claims 14-12 recite methods and non-transitory computer readable mediums having similar limitations to the systems of claims 1-13.

Current Application 17/445,144
US Patent 11,157,241 B2
1. A computing system comprising: 
a computational instance including persistent storage configured to store, in database tables, representations of computing services provided by remote networks; and 


one or more processors disposed within the computational instance and configured to cause a cloud integration application to perform operations including: 

generating a graphical user interface (GUI) having user interface elements that correspond to parameters of a specification of a remote network; 
providing the GUI to a client device; receiving the parameters of the specification from the client device via the GUI, wherein the parameters of the specification comprise: (i) an integration point of the remote network, (ii) a pagination type associated with responses received from the integration point, and (iii) a set of mappings between descriptions of the computing services provided by the remote network that appear in the responses and fields of the database tables; and 













storing the specification within the persistent storage.

1. A computing system comprising: a computational instance including persistent storage, the persistent storage containing, in database tables, representations of computing services provided by remote networks, wherein the computational instance is dedicated to a managed network; and 
one or more processors disposed within the computational instance and configured to cause a computing-service-neutral cloud integration application to perform operations including: 

generating a graphical user interface (GUI) having user interface elements that correspond to a specification of a remote network, wherein the specification comprises: (i) an integration point for the remote network, (ii) a pagination type associated with responses provided by the integration point, and (iii) mappings between descriptions of the computing services provided by the remote network that appear in the responses and fields of the database tables; providing the GUI to a client device of the managed network; receiving the specification of the remote network from the client device via the GUI; 

requesting and receiving, from the integration point, first descriptions of the computing services provided by the remote network; 

determining, from the pagination type and the integration point, a second integration point for the remote network; requesting and receiving, from the second integration point, second descriptions of the computing services provided by the remote network; and 

storing, in the fields of the database tables, the first descriptions and the second descriptions in accordance with the mappings.
2. The computing system of claim 1, wherein the one or more processors are configured to cause the cloud integration application to perform operations including:
 retrieving the integration point, the pagination type, and the set of mappings of the specification from the persistent storage; 
requesting and receiving, from the integration point, first descriptions of the computing services provided by the remote network; and
 storing, in the fields of the database tables, the first descriptions in accordance with the set of mappings.
1. A computing system comprising:…








 requesting and receiving, from the integration point, first descriptions of the computing services provided by the remote network; …
storing, in the fields of the database tables, the first descriptions and the second descriptions in accordance with the mappings.
3. The computing system of claim 2, wherein the parameters of the specification include authentication credentials to access the remote network, and wherein, to request and receive the first descriptions of the computing services provided by the remote network, the one or more processors are configured to cause the cloud integration application to perform operations including: authenticating with the remote network using the authentication credentials.
5. The computing system of claim 1, wherein the specification also defines authentication credentials to access the remote network, and wherein requesting and receiving the first descriptions of the computing services provided by the remote network comprises: authenticating with the remote network using the authentication credentials.
4. The computing system of claim 2, wherein the one or more processors are configured to cause the cloud integration application to perform operations including: 
determining, from the pagination type and the integration point, a second integration point of the remote network.
1. A computing system comprising:…




determining, from the pagination type and the integration point, a second integration point for the remote network; 
5. The computing system of claim 4, wherein the integration point comprises a uniform resource locator (URL) that includes a host associated with the remote network and a path, wherein the pagination type comprises a next endpoint pagination that specifies a new path, and wherein the second integration point comprises a second URL that includes the host associated with the remote network and the new path.
6. The computing system of claim 1, wherein the integration point comprises a uniform resource locator (URL), the URL including a host associated with the remote network and a path, wherein the pagination type comprises a next endpoint pagination that specifies a new path, and wherein the second integration point comprises a second URL, the second URL including the host associated with the remote network and the new path.
6. The computing system of claim 4, wherein the integration point comprises a URL that includes a host associated with the remote network, a path, and a query string, wherein the pagination type comprises a next link pagination that specifies a new query string, wherein the second integration point comprises a second URL that includes the host associated with the remote network, the path, and the new query string, and wherein the new query string comprises a key value pair that is determined based on information within the first descriptions of the computing services provided by the remote network.
7. The computing system of claim 1, wherein the integration point comprises a uniform resource locator (URL), the URL including a host associated with the remote network, a path, and a query string, wherein the pagination type comprises a next link pagination that specifies a new query string, wherein the second integration point comprises a second URL, the second URL including the host associated with the remote network, the path, and the new query string, and wherein the new query string comprises a key value pair that is determined based on information within the first descriptions of the computing services provided by the remote network.
7. The computing system of claim 4, wherein the integration point comprises a URL that includes a host associated with the remote network, a path, and a query string that contains an offset parameter and a size parameter, wherein the pagination type comprises an offset pagination that specifies a new query string that contains a second offset parameter and the size parameter, and wherein the second integration point comprises a second URL that includes the host associated with the remote network, the path, and the new query string.
8. The computing system of claim 1, wherein the integration point comprises a uniform resource locator (URL), the URL including a host associated with the remote network, a path, and a query string that contains an offset parameter and a size parameter, wherein the pagination type comprises an offset pagination that specifies a new query string, the new query string containing a second offset parameter and the size parameter, and wherein the second integration point comprises a second URL, the second URL including the host associated with the remote network, the path, and the new query string.
8. The computing system of claim 4, wherein the integration point comprises a URL that includes a host associated with the remote network, a path, and a query string that contains a page parameter, wherein the pagination type comprises a page-based pagination that specifies a new query string that includes a second page parameter, and wherein the second integration point comprises a second URL that includes the host associated with the remote network, the path, and the new query string.
9. The computing system of claim 1, wherein the integration point comprises a uniform resource locator (URL), the URL including a host associated with the remote network, a path, and a query string that contains a page parameter, wherein the pagination type comprises a page-based pagination that specifies a new query string, the new query string containing a second page parameter, and wherein the second integration point comprises a second URL, the second URL including the host associated with the remote network, the path, and the new query string.
9. The computing system of claim 4, wherein the one or more processors are configured to cause the cloud integration application to perform operations including: 

requesting and receiving, from the second integration point, second descriptions of the computing services provided by the remote network; and 

storing, in the fields of the database tables, the second descriptions according to the set of mappings.
1. A computing system comprising:…





requesting and receiving, from the second integration point, second descriptions of the computing services provided by the remote network; and 

storing, in the fields of the database tables, the first descriptions and the second descriptions in accordance with the mappings.
10. The computing system of claim 9, wherein the first descriptions of the computing services comprise an array of descriptions, and wherein, to request and receive the second descriptions of the computing services, the one or more processors are configured to cause the cloud integration application to perform operations including:

 for each respective description in the array of descriptions:
modifying the second integration point with a parameter provided in the respective description; and

requesting and receiving, from the second integration point as modified, a subset of the second descriptions.
12. The computing system of claim 1, wherein the first descriptions of the computing services comprise an array of descriptions, and wherein requesting and receiving the second descriptions of the computing services comprises: 




for each respective description in the array of descriptions: 
modifying the second integration point with a parameter provided in the respective description, and

requesting and receiving, from the second integration point as modified, a subset of the second descriptions.
11. The computing system of claim 10, wherein the subset of the second descriptions comprises a second array of descriptions, and wherein the one or more processors are configured to cause the cloud integration application to perform operations including: 

determining, from the pagination type and the second integration point, a third integration point of the remote network; 
requesting and receiving, from the third integration point, third descriptions of the computing services provided by the remote network, wherein requesting and receiving the third descriptions comprises:
 for each respective description in the second array of descriptions: 
modifying the third integration point with a parameter provided in the respective description; and 
requesting and receiving, from the third integration point as modified, a subset of the third descriptions.
13. The computing system of claim 12, wherein the subset of the second descriptions comprises a second array of descriptions, and wherein the computing-service-neutral cloud integration application performs further operations including: 

determining, from the pagination type and the second integration point, a third integration point for the remote network, requesting and receiving, from the third integration point, third descriptions of the computing services provided by the remote network, wherein requesting and receiving the third descriptions comprises: 
for each respective description in the second array of descriptions: modifying the third integration point with a parameter provided in the respective description, and 
requesting and receiving, from the third integration point as modified, a subset of the third descriptions.
12. The computing system of claim 1, wherein user interface elements of the GUI comprise a test option, and wherein, in response to receiving a selection of the test option, the one or more processors are configured to cause the cloud integration application to perform operations including:



 requesting and receiving, via the integration point, first descriptions of the computing services provided by the remote network;

 determining, from the pagination type and the integration point, a second integration point of the remote network;
 requesting and receiving, via the second integration point, second descriptions of the computing services provided by the remote network; and

 

updating the GUI to present the first descriptions and the second descriptions on the client device.
11. The computing system of claim 1, wherein the specification further defines a test option, and wherein, prior to the storing, the computing-service-neutral cloud integration application performs further operations including: determining that the test option is activated; and based on the test option being activated,…

(from claim 1):
requesting and receiving, from the integration point, first descriptions of the computing services provided by the remote network; 
(from claim 1):
determining, from the pagination type and the integration point, a second integration point for the remote network; 
requesting and receiving, from the second integration point, second descriptions of the computing services provided by the remote network; and


(from claim 13):
 (i) generating an updated GUI that includes additional user interface elements corresponding to the first descriptions and the second descriptions, and (ii) providing the updated GUI to the client device.
13. The computing system of claim 1, wherein the one or more processors are configured to cause the cloud integration application to perform operations including: 
receiving second parameters of a second specification from the client device via the GUI, wherein the second parameters of the second specification comprise: (i) a third integration point of a second remote network, (ii) a second pagination type associated with responses received from the third integration point, and (iii) a second set of mappings between descriptions of the computing services provided by the second remote network that appear in the responses and the fields of the database tables; and 
storing the second specification within the persistent storage.
3. The computing system of claim 1, wherein the computing-service-neutral cloud integration application performs further operations including: 

obtaining a second specification related to a second remote network, wherein the second specification defines: (i) a third integration point for the second remote network, (ii) a second pagination type associated with second responses provided by the third integration point, and (iii) second mappings between descriptions of second computing services provided by the second remote network that appear in the second responses and fields of the database tables; … and storing, in the fields of the database tables, the third descriptions and the fourth descriptions in accordance with the second mappings.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grisco et al. (herein called Grisco) (US Patent 10,044,566 B1) and Held et al. (herein called Held) (US Patent 7,818,324 B1).

As per claim 1, Grisco teaches: a computing system comprising: 
a computational instance including persistent storage configured to store, in database tables, representations of computing services provided by remote networks (col. 2 lines 52-55, col. 5 lines 15-30, col. 6 lines 10-20, application platform as a service/aPaaS system is a remote system/network that hosts/provides/etc. applications/application platform/etc. to enterprise network (computing services provided by remote network), and aPaas system creates/stores database tables, fields, relationships for developed data models for applications, configuration and operation information, etc. (store representations of computing services/applications provided by remote networks/aPaas system/etc. in database tables).); and 
one or more processors disposed within the computational instance and configured to cause a cloud integration application to perform operations including (col. 1 lines 30-40, 55-67, enterprise network is cloud based network comprising hardware and software that employs remote/third party/etc. network to host/provide applications/services/etc. (cloud integration application).): 
generating a graphical user interface (GUI) having user interface elements that correspond to parameters of a specification of a remote network (col. 22 lines 4-10, graphical user interface representing data in database tables is provided/generated/etc. to client device and allows the data to be modified (interface elements correspond to data). Col. 19 lines 40-col. 20 line 40, col, 21 lines 15-30, data stored in tables of database includes configuration and operational information of services leased to enterprise network/devices/etc.. As the data stored in tables is configuration and operational information of services leased to enterprise network, the data stored is parameters of a specification of a remote network, and as the GUI represents the data in the tables which may be modified it is obvious that the GUI has interface elements that correspond to the parameters of a specification/configuration and operational information of services which may be modified.); 
providing the GUI to a client device (col. 22 lines 4-10, graphical user interface is provide to client device); 
receiving the parameters of the specification from the client device via the GUI (col. 21 lines 15-30, col. 22 lines 4-10, configuration and operational information for plurality of services leased/provided is received from server device/enterprise network/etc. by remote computing system and stored in tables of database, GUI is provided to client device that represents data in tables, and GUI allows the data to be modified (receiving/modify the parameters of the specification from the client device via the GUI).),
wherein the parameters of the specification comprise: (i) an integration point of the remote network (col. 19 lines 45-60, col. 20 lines 25-40, col. 21 lines 15-30, configuration and operational information of services leased/provided to enterprise network (parameters of a specification of a remote network) are stored in tables of database and data stored in tables included URL (parameters of the specification comprise URL of remote network), and as par. [0138] of the specification of this application recites “…integration points can take the form of URL’s…” it is obvious that the URL of the configuration and operational information/parameters of the specification stored in tables of the database is an integration point of the remote network.), 
(ii) responses received from the integration point (col. 19 lines 50-60, col. 20 lines 25-33, data/entries/etc. in tables includes data related to data center/device, resources discovered within data center/device, URL of data center, etc., as data related to/resourced/etc. of data center/device are stored in tables along with URL/integration point responses from the datacenter/device at the URL/data related to/resources/of/etc. the datacenter/device is received from the integration point/URL of the device/data center so it is stored in the table.),
and (iii) a set of mappings between descriptions of the computing services provided by the remote network that appear in the responses and fields of the database tables (col. 6 lines 18-21, col. 19 lines 10-20, col. 21 lines 15-30, configuration and operational information for services leased (description of computing services provided) to enterprise network is stored in table of database, database tables/fields/and relationships are created/etc., and data stored in tables includes relationships between tables/fields/etc. storing different types of data (mappings/relationship between description of computing services/configuration and operation data appearing in responses/provided/etc. and fields/tables/etc. of database tables.).); and 
storing the specification within the persistent storage (col. 21 lines 25-30, configuration/operation information/parameters of the specification for leased/provided services in tables of database (within the persistent storage).).
While Grisco teaches receiving/discovering/searching/querrying/etc. parameters of specification/configuration/operation data/etc. of remote network/services provided by network/etc., it does not explicitly state that the parameters/specification/configuration/etc. includes a pagination type, and as such does not explicitly state, however Held teaches:
(ii) a pagination type associated with responses received from the integration point (col. 11 lines 45-col. 12 line 5, search results include resources and URL’s of resources (discovered/received/modified/etc. configuration and operational data/parameters of specification/description of computing services provided by devices and URL from Grisco) and pagination handler to modify pagination of URL if resources are added/deleted/modified/etc. (pagination type associated with responses/data/configuration/etc. received/discovered/queried/modified/etc. from integration point/URL).).
Therefore it would have bee obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a pagination type associated with responses received from the integration point, as conceptually taught by Held, into that of Grisco because these modifications allow for pagination to be included in configuration/specification/data/etc. received, which is desirable as it allows for the pages across which the URL’s point to locations to be rearranged/changed as resources/services/devices/etc. are added/modified/deleted/etc. to the network, thereby helping to insure that the pages of the resources/URL’s/etc. is correct/as desired/etc. when modifications/changes/etc. are made. 

As per claim 2. Grisco further teaches:  wherein the one or more processors are configured to cause the cloud integration application to perform operations including:
 retrieving the integration point, the pagination type, and the set of mappings of the specification from the persistent storage (col. 21 lines 25-30, col. 22 lines 4-10, configuration and operational data/information (integration point, pagination type, set of mapping as seen in claim 1, above) is stored in tables of database and graphical user interface is provided at client device that represents data in tables (data in tables/configuration and operational data/information (integration point, pagination type, set of mapping from claim 1) is retrieved and provided/presented in GUI of client device).); 
requesting and receiving first descriptions of the computing services provided by the remote network (col. 21 lines 15-25, computing system requests and receives configuration and operational information for services leased to network (first descriptions of computing services provided by remote network) from device.); and
 storing, in the fields of the database tables, the first descriptions in accordance with the set of mappings (col. 19 lines 15-20, col. 21 lines 25-45, configuration and operation information is stored in sets of related tables of database (store description/configuration/operation information in accordance with the mappings).).
While Grisco teaches requesting and receiving descriptions of computing services/configuration and operational information for services/etc. from device, it does not explicitly state that they are requested and received from the integration point/URL and as such does not explicitly state, however Held teaches:
requesting and receiving, from the integration point, first descriptions of the computing services (col. 11 lines 43-65, search/query results (requested information/descriptions/etc. of service from device from Grisco) are provided as URL/integration point/etc. pointing to resources satisfying query/search/request/etc.. As URL/integration point is provided result to search query/information provided in response to request/etc., the information/result/description is requested/received/searched/queried/etc. from the integration point/URL, and as such the first description of computing services/configuration and operational information of leased services/etc. of Grisco is requested/received/searched/queried/etc. from the URL/integration point.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add requesting and receiving, from the integration point, first descriptions of the computing services, as conceptually taught by Held, into that of Grisco because these modifications allow for an effective method of retrieving/receiving/searching/obtaining/etc. a description of the computing services/configuration information/etc. from the integration point/URL/etc. of the service/device/etc., thereby helping to ensure that the description/information/etc. is quickly and efficiently retrieved correctly from the URL/integration point, thereby helping to ensure that the information stored in database is correct.

As per claim 14, it recites a method having similar limitations to the system of claim 1, and is therefore rejected for the same reasoning as claim 1, above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193